
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 846
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the United States courthouse
		  located at 80 Lafayette Street in Jefferson City, Missouri, as the Christopher
		  S. Bond United States Courthouse.
	
	
		1.Christopher S. Bond United States
			 Courthouse
			(a)DesignationThe United States courthouse located at 80
			 Lafayette Street in Jefferson City, Missouri, shall be known and designated as
			 the Christopher S. Bond United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the Christopher S. Bond United States Courthouse.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
